DETAILED ACTION
The communication dated 9/22/2022 has been entered and fully considered.
Claims 1-20 are currently pending. Claims 10-20 were withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 9/22/2022 is acknowledged.
Claims 10-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/22/2022.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-5, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Terada et al. U.S. Publication 2012/0073461 (henceforth referred to as Terada).
As for claim 1, Terada teaches a coating unit (paragraph [0088]; Fig. 20: part 211), equivalent to the claimed rinsing system, comprising: a rail (paragraph [0101]; Fig. 20: part 300), equivalent to the claimed linear rail; a holding member (paragraph [0098]; Fig. 20: part 281), equivalent to the claimed cavity-holding frame, engaged with rail 300, holding member 281 being configured to engage with a cup (paragraph [0100]; Fig. 20: part 290), equivalent to the claimed cavity; a nozzle (paragraph [0102]; Fig. 20: part 302), equivalent to the claimed spray wand, fluidically connected to a fluid source; a rotation motor configured to rotate nozzle 302 (paragraph [0129]); and a casing (paragraph [0097]; Fig. 20: part 280), equivalent to the claimed enclosure, configured to prevent the fluid delivered from nozzle 302 from exiting coating unit 211 (paragraph [0100]; Fig. 20).
As for claim 4, Terada further teaches a waiting section (paragraph [0102]; Fig. 20: part 304), equivalent to the claimed cavity mounting plate, for mounting cup 290 to holding member 281.
As for claim 5, Terada further teaches that waiting section 304 further comprises: at least one cavity frame clamp for joining cup 290 to holding member 281 (paragraph [0100]; Fig. 20).
As for claim 8, Terada further teaches a pump motor configured to deliver fluid to nozzle 302 (paragraph [0102]; Fig. 20; a pump motor is necessarily present to provide the pressure with which fluid is moved through and out nozzle 302).

Allowable Subject Matter
Claims 2-3, 6-7, and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEVON J SHAHINIAN whose telephone number is (571)270-1384. The examiner can normally be reached M-F: 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571)272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEVON J SHAHINIAN/Primary Examiner, Art Unit 1711